Citation Nr: 1110801	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The record was left open for a period of 60 days to afford the Veteran the opportunity to obtain a medical opinion in support of her current claim.  No medical opinion or other evidence was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has a left knee disorder that is a result of additional stress placed on the knee as a result of her service-connected right knee disorder.  The Board finds that a remand is necessary so that the Veteran may be afforded another VA examination.

The Board is required to address all theories raised by either the claimant or the evidence of record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran has limited her personal statements to the issue of secondary service connection; however, the Board's review of the record reveals evidence in support of a claim for direct service connection.  Specifically, the Veteran's service separation examination notes bilateral knee pain.  Thus, the Board must adjudicate the claim under the theory of direct service connection as well.  

The Veteran was afforded a VA examination in April 2009, but the examiner only offered an opinion as to secondary service connection.  Therefore, an opinion with regard to direct service connection must be obtained.  Further, the Board notes that the examiner's opinion was based solely on the fact that no documentation to support the contention that the left knee symptoms were secondary to the service-connected right knee was provided at the examination.  While this may be true, this rationale is insufficient as one purpose of the VA examination is to obtain an opinion on that matter, not merely a recitation of what is already contained in or absent from the claims file.  Consequently, the Board finds that the April 2009 opinion on secondary service connection is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
       
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination in order to ascertain the existence and etiology of her claimed left knee disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any left knee disorder diagnosed currently, i.e., at the time she filed her claim in April 2007 to the present, is causally or etiologically related to her complaints of bilateral knee pain in service? 

b. Is it at least as likely as not (50 percent probability or greater) that any left knee disorder diagnosed currently, i.e., at the time she filed her claim in April 2007 to the present, has been caused or aggravated, i.e. increased in severity beyond normal progression, by her service-connected right knee disability?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. The Veteran must be advised of the importance of reporting to the above-requested VA examination and of the possible adverse consequences, to include the denial of her claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the March 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and her representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


